Per Curiam.
The intervention of creditors might affect the competency of an original subscriber, who certainly could not get rid of his contract of subscription by assigning his stock in payment of his debts, especially to the bank itself. The specific powers of a court of chancery would reach such a case; and the only difficulty with us would be to reach it with our limited means: but there were in fact no creditors to be satisfied. The debts of the bank were paid, and it was barely doubtful whether it was not whole even as to the capital stock. The business then was to divide, and not to call in ; so that it was impossible that the subscribers could be called on for any thing; and having parted with their right to receive, they stood entirely indifferent. As to the deposition of Mordecai M’Kinney, it is sufficient to say, that the matters objected to were clearly competent as part of the res gesta.
Judgment affirmed.